Case 2:20-cv-02737-CJC-DFM Document 9 Filed 06/08/20 Page 1 of 3 Page ID #:87


                                                                          JS-6

                    UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION



 MIGUEL GUTIERREZ,                         No. CV 20-02737-CJC (DFM)

          Petitioner,                      Order Summarily Dismissing Petition
                                           for Lack of Jurisdiction and
             v.                            Administratively Closing Case

 W.L. MONTGOMERY,

          Respondent.



      On March 24, 2020, Miguel Gutierrez (“Petitioner”) filed a Petition for
Writ of Habeas Corpus by a Person In State Custody under 28 U.S.C. § 2254.
See Dkt. 1 (“Petition”). The Petition challenges Petitioner’s 2012 conviction
for first degree murder. See id. at 2.
      In a separate federal habeas petition filed in 2016, Petitioner challenged
the same 2012 judgment of conviction. See Gutierrez v. Montgomery, No. 16-
02309-CJC (DFM) (C.D. Cal. filed April 5, 2016) (“Gutierrez I”), Dkt. 1.1
Because Petitioner’s ground for relief in the instant Petition appeared
duplicative of the grounds raised in Gutierrez I, on April 3, 2020, the
Magistrate Judge issued an Order to Show Cause why the Petition should not
be dismissed as second and successive. See Dkt. 3.

      That action is currently stayed so that Petitioner can exhaust his state
      1

remedies.
Case 2:20-cv-02737-CJC-DFM Document 9 Filed 06/08/20 Page 2 of 3 Page ID #:88




      On May 18, Petitioner filed a “Letter of Clarification,” explaining that
the instant Petition “is an actual copy of an unexhausted ground filed to the
California Supreme Court in [February 2020].”2 See Dkt. 8. If so, the Petition
should be lodged in Gutierrez I, not serve as the basis of a new federal habeas
case. Otherwise, the Petition would be second and successive to the petition
filed in Gutierrez I, to which the Court would be without jurisdiction to
entertain until Petitioner received permission from the Ninth Circuit Court of
Appeals. See Burton v. Stewart, 549 U.S. 147, 152-57 (2007) (explaining
AEDPA’s gatekeeping provisions).
///
///
///
///
///
///
///
///
///

      2
        That does not appear to be the case. The unexhausted claim in
Gutierrez I is Ground Two, that appellate counsel was ineffective for failing to
raise the self-incrimination issue on appeal. See Gutierrez I, Dkts. 47 (Order
granting Rhines stay so that Petitioner could exhaust Ground Two), 55 (same).
In contrast, the instant Petition claims that Petitioner’s counsel on direct and
collateral appeal, William S. Pitman, was ineffective for failing to “discover,
investigate, and present” claims related to: (1) securing admission of Kenny
Lara’s statements; (2) suppressing Chaenette Lozano’s statements; (3) calling
Mr. Cooper to testify; (4) suppressing Mr. Lozano’s identification of
Petitioner; and (5) obtaining GPS evidence. See Petition at 3. There is no
mention of the self-incrimination issue. See id.


                                       2
Case 2:20-cv-02737-CJC-DFM Document 9 Filed 06/08/20 Page 3 of 3 Page ID #:89




        June 8, 2020
